Citation Nr: 1613710	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-32 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint and disc disease of L5-S1.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active service from July 6, 1987 to September 16, 1987, from April 1988 to April 1992, and from November 1993 to July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2009 rating decision, which denied a rating in excess of 10 percent for the Veteran's service-connected low back disability.  The Veteran filed a notice of disagreement (NOD) with this decision in December 2009, and perfected a timely appeal of this decision in June 2010.  

At the beginning of the appeal, the Veteran was represented by the Virginia Department of Veterans Services.  In a June 2010 VA Form 21-22, the Veteran appointed the Veterans of Foreign Wars as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).  


FINDING OF FACT

Throughout the rating period, the Veteran's degenerative joint and disc disease of L5-S1 has not been productive of disability tantamount to flexion less than 60 degrees or a combined range of motion of 120 degrees or less, and there is no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; there have been no associated neurological abnormalities.  


CONCLUSION OF LAW

Throughout the claim, the criteria for an evaluation greater than 10 percent for degenerative joint and disc disease of L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2009.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA afforded the Veteran an examination of his spine in November 2009.  

Here, the Board finds that the VA examination obtained in this case is adequate, as it was predicated on a physical examination of the Veteran, as well as the Veteran's reported history and symptomatology.  The examiner considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination, and provided the findings necessary to apply pertinent rating criteria.  The Board finds that the medical examination report and opinion, along with his VA treatment records, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2015).  Indeed, there is no objective evidence indicating that there has been a material change in the severity of his service-connected low back disorder since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  


Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where the question of functional loss due to pain upon motion is raised, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454 -51458 (August 27, 2003).  

Under the General Rating Formula for Diseases and Injuries of the Spine, an evaluation of 10 percent rating is warranted for:  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1) to the formula for rating intervertebral disc syndrome specifies that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Diagnostic Code 5003, for degenerative arthritis provides that degenerative arthritis, established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  

A historical overview of the claim reflects that service connection was established for degenerative joint and disc disease of L5-S1, effective from July 29, 1997, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, (the pre-2003 designation for intervertebral disc syndrome).  See July 1999 rating decision.  In September 2009, the Veteran filed a claim seeking a higher rating for his service-connected lumbar spine disability.  In the December 2009 rating decision, the RO continued the 10 percent disability rating, now designated under Diagnostic Code 5242.  

VA treatment records generated from the Hampton VA medical center (VAMC), and the Norfolk Virginia Beach Community-Based Outpatient Clinic (CBOC), and dated from 2007 to 2009, reflect the Veteran's history of chronic lumbar disc disease, as well as intermittent complaints of low back pain throughout the years.  A May 2007 VA treatment report reflected a diagnosis of chronic back pain, and during a November 2007 VA treatment visit, the Veteran exhibited mild tenderness in the lower sacral area, while the straight leg raised caused discomfort in the back.  In February 2009, the Veteran was taken to the Emergency Department at the Hampton VAMC, at which time, it was noted that he had recently tripped and had been experiencing increasing low back pain.  There was no evidence of significant radiculopathy but there was severe pain with movement.  On physical examination, the Veteran exhibited moderate lumbar tenderness in his lumbar spine, and on neurological evaluation, the Veteran's motor strength was 5/5 bilaterally, and his sensation to light touch was intact bilaterally.  The Veteran was diagnosed with having low back pain associated with lumbar disc disease, and he was prescribed with Flexeril and Vicodin, and instructed to rest and apply heat to his back.  During a September 2009 VA treatment visit, the Veteran requested a magnetic resonance imaging (MRI) of his lower back due to his chronic back pain.  According to the Veteran, his back pain had gotten worse and continued to go out, sometimes leading him to miss 2-3 days of work.  

The Veteran was afforded a VA examination in connection to his low back disorder in November 2009.  During this examination, he (the Veteran) provided his military and medical history, and explained that he injured his back as a result of a fall from a Blackhawk helicopter in service.  According to the Veteran, he can walk an average of 100 yards as a result of his spine condition, and it usually takes him 10 minutes to accomplish this task.  The Veteran reported to experience stiffness, spasms, decreased motion, paresthesia and numbness as a result of his spinal condition.  He also reported to have weakness in his spine and legs.  According to the Veteran, he began experiencing pain in his lower back in 1991, and the pain occurs three times a month, and lasts for five day durations.  The Veteran described the pain as severe in nature, adding that it travels to his legs, and can be exacerbated by physical activity, and relieved by rest and Vicodin.  He reported to experience functional impairments during his flare-ups of pain, "which is described as pain and limitation of motion of the joint which is described as there is difficulty bending."  According to the Veteran, he was not receiving any treatment for his low back condition, and he had never been hospitalized or undergone surgery for his low back condition.  The Veteran further reported that his low back disorder had not resulted in any incapacitation during the past twelve months.  

Upon physical examination of the thoracolumbar spine, the examiner observed no evidence of radiating pain on movement, nor any evidence of muscle spasms, tenderness, or guarding of movement in the spine.  The Veteran's muscle tone and musculature were shown to be normal, and the Veteran did not exhibit any weakness on movement.  According to the examiner, the Veteran's straight leg tests produced negative results bilaterally, there was no atrophy in the limbs, and there was no evidence of ankylosis in the thoracolumbar spine.  On physical examination, the Veteran was shown to have flexion to 90 degrees, with pain at 90 degrees, as well as extension to 5 degrees, with pain at 5 degrees.  The Veteran also had right and left lateral flexion to 5 degrees (with pain at 5 degrees), and right and left rotation to 30 degrees (with pain at 30 degrees).  According to the examiner, inspection of the spine revealed a normal head position that was symmetrical in appearance, as well as symmetrical spinal motion with normal curves of the spine.  The examiner further noted that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with degenerative joint and disc disease at L5-S1, and there was no change in the diagnosis.  According to the examiner, the Veteran's low back disorder has a mild effect on his occupation and daily activities.   

Subsequent VA treatment records reflect that the Veteran was seen at the Hampton VAMC on an occasional basis with complaints of low back pain.  See VA treatment records dated in July 2012 and October 2013.  At the July 2012 VA treatment visit, physical examination of the lower back was positive for signs of tenderness.  During the October 2013 VA treatment visit, on a scale from one to ten (with one being the least level of pain and ten being the highest), the Veteran rated his pain level at a 6.  He reported to experience tenderness and stiffness in the lower lumbosacral region, as well as discomfort when turning.  Subsequent VA treatment records dated from 2014 to 2015 reflect the Veteran's complaints of upper back pain, but are predominantly negative for any complaints of, or treatment for, his low back condition. 

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected low back disability.  As noted above, the November 2009 examination report reflects that the Veteran had flexion to 90 degrees, with no additional limitation of movement upon repetitive movement.  Although the Veteran reported to experience chronic back pain during his VA treatment visits, results from his physical examination reflect that his flexion is greater than 60 degrees, and his combined range of motion of the thoracolumbar spine is greater than 120 degrees.  Furthermore, the Veteran has not exhibited any muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, the November 2009 VA examiner described the spine as symmetrical in appearance with a normal head position, and normal curves of the spine.  The examiner further noted that the spine was negative for any signs of tenderness, muscle spasm, guarding of movement, or radiating pain on movement.  

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran did not report any incapacitating episodes as a result of his back pain during his VA treatment visits, or his VA examination.  In addition, the VA examiner did not observe any signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Although the Veteran reported that he had to miss two or three days of work as a result of his low back condition during the February 2009 VA treatment visit, the Veteran's medical records are devoid of any findings, notations or treatment for any episodes of incapacitation, and there are no medical records indicating that his physician recommended or prescribed bed rest.  Therefore, the medical evidence does not show that the Veteran has had incapacitating episodes with a total duration of at least two weeks, but less than four weeks, during the past twelve months, and a higher rating is not warranted under the criteria for intervertebral disc syndrome.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board acknowledges the Veteran's complaints of low back pain.  However, the Veteran had normal range of motion in his spine with flexion during his VA examination.  Moreover, the November 2009 VA examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  While acknowledging the Veteran's functional impairment and limitations, the Board finds that the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 10 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 10 percent for the Veteran's low back disability is not warranted under the formulas specific to rating spine disabilities.  

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 5003.  The Board acknowledges that the lumbosacral spine x-ray reports (referenced at the April 1998 VA examination) reflected degenerative changes at the L5, S1 level with disc degeneration with narrowing joint space.  However, the Veteran has never been noted to display symptoms other than pain, discomfort, and stiffness as a result of his disability--symptoms that are contemplated by the 10 percent evaluation already assigned.  Therefore, the Board finds that an increased rating in excess of 10 percent is not warranted for the Veteran's service-connected lumbar spine disability pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5003.  

The Board recognizes the Veteran's statements attesting to his constant pain, his limited range of motion, and the medication he currently takes to alleviate his pain.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Also recognized is his report to the November 2009 examiner that during flare-ups he experiences pain and limitation of motion described as difficulty bending.  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA treatment records and the VA examination report, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the VA examiner considered the Veteran's reported symptomatology.  Additionally, his report of difficulty bending during flare-ups, due to pain, is evidence consistent with the 10 percent rating but not a higher rating.  It is not a report of functional loss of the severity contemplated by the criteria for a 20 percent or higher rating.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant a disability rating in excess of 10 percent.  

The Board also acknowledges the March 2016 Informal Hearing Presentation, wherein the Veteran, through his representative, requested another VA examination.  However, the Veteran has not asserted that his low back disability has worsened since his last VA examination, and as discussed above, there is no objective evidence indicating that there has been a material change in the severity of his service-connected low back disorder since the Veteran was last examined.  The Veteran's assertions regarding the treatment he receives and the medication he takes to help alleviate his low back symptoms (see June 2010 VA Form 9) were made contemporaneous to the November 2009 VA examination.  Also, review of the more recent VA treatment records reflect that the Veteran denied experiencing any low back pain during his more recent VA treatment visits in 2015.  Indeed, the Veteran denied any joint or back pain during the July 2015 VA treatment visit, and at the September 2015 Emergency room visit.  Furthermore, at the September 2015 VA treatment visit, physical examination of the back was negative for spinous process tenderness, crepitus, or any signs of deformity.  As such, the evidence does not reflect that the Veteran's back symptoms have worsened since his last VA examination.  Indeed, the objective medical findings appear to reflect that the Veteran's low back symptoms have improved since his last VA examination.  

With respect to any neurological complications, the Board acknowledges that the Veteran reported to experience paresthesia, numbness, and weakness in his spine and legs as a result of his spinal condition at the November 2009 VA examination.  However, report of the physical examination was negative for evidence of radiating pain on movement, and the straight leg raising tests were negative in the legs bilaterally.  In addition, the Lasegue's sign test was negative for any abnormalities, and the examiner observed no evidence of atrophy in the lower limbs.  Upon conducting a neurological evaluation of the lumbar spine, the examiner observed that the lumbar spine revealed no sensory deficits from L1-L5, and the sacral spine revealed no sensory deficits of S1.  The examiner observed no lumbosacral motor weakness, and with regard to his reflexes, the Veteran's knee and ankle jerks were shown to be 2+ bilaterally, and the lower extremities showed no signs of pathologic reflexes.  The remainder of the neurological findings reflected normal cutaneous reflexes, and the examiner observed no evidence of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  Based on his evaluation of the Veteran's neurological system, the VA examiner determined there to be no non-organic physical signs.  Additionally, the Veteran has not reported to have any bowel or bladder symptomatology associated with his cervical spine disability, and the medical evidence of record does not reflect any such pathology.  The remainder of the Veteran's VA treatment records was also negative for any neurological abnormalities.  

Thus, a separate rating beyond what has already been assigned is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015) (which stipulates that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code).  

In conclusion, the Board finds that the Veteran's level of disability more closely approximates the criteria for a 10 percent disability rating throughout the entirety of the rating period, and a higher disability rating is not warranted.  As the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 10 percent, the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

(CONTINUED ON NEXT PAGE)

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned rating is provided for certain manifestations of the service-connected lower spine, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains that his lumbar spine disability is manifested by pain, tenderness, stiffness, and limited range of motion.  His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  It has not been shown or suggested that gainful employment is precluded due to the Veteran's low back disorder.  Although he reported to miss a few days of work during the February 2009 VA treatment visit, he did not report significant difficulties performing his occupational duties, and he has never indicated that he is unable to maintain this employment due to his physical condition.  At the November 2009 VA examination, the VA examiner determined that the Veteran's low back disability had a mild effect on his usual occupation.  While acknowledging the possible effects on his employment, there is no indication that his low back disability has a significant effect on his employment.  Furthermore, the Veteran has not contended, and the evidence of record does not reflect that he is unable to obtain or maintain his employment as a result of his low back disability.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his increased rating claim for degenerative joint and disc disease of L5-S1, and thus the Board finds it unnecessary to consider entitlement at this juncture.  


ORDER

Entitlement to a disability rating in excess of 10 percent for degenerative joint and disc disease of L5-S1 is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


